DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
	Applicant has a priority date of March 31, 2010.  The Benjamin reference has a priority filing date as early as October 30, 2009.  Applicant has filed an Affidavit under 37 C.F.R. § 1.131 in an effort to swear behind and disqualify the applicability of Benjamin.  The examiner has thoroughly considered Applicant’s declaration and evidence and discusses them below.
	To swear behind a reference, Applicant must provide a showing of facts that establishes conception of the invention prior to the effective date of the reference coupled with diligence prior to the reference’s effective date to the filing of the instant application. See M.P.E.P. § 715.
	In this case, Applicant must show conception prior to October 30, 2009, coupled with reasonable diligence from conception through March 31, 2010 (i.e., “the critical period”).
	Reasonable diligence is required during the “critical period” and while there is no specific time period to define what period of inactivity or inaction constitutes reasonable diligence or a lack thereof, we do have examples.
An applicant must account for the entire period during which diligence is required. Gould v. Schawlow, 363 F.2d 908, 919, 150 USPQ 634, 643 (CCPA 1966) (Merely stating that there were no weeks or months that the invention was not worked on is not enough.).  An applicant must account for the entire period during which diligence is required. Gould v. Schawlow, 363 F.2d 908, 919, 150 USPQ 634, 643 (CCPA 1966) (Merely stating that there were no weeks or months that the invention was not worked on is not enough.); In re Harry, 333 F.2d A 2-day period lacking activity has been held to be fatal. In re Mulder, 716 F.2d 1542, 1545, 219 USPQ 189, 193 (Fed. Cir. 1983) (37 CFR 1.131  issue); Fitzgerald v. Arbib, 268 F.2d 763, 766, 122 USPQ 530, 532 (CCPA 1959) (Less than 1 month of inactivity during critical period. Efforts to exploit an invention commercially do not constitute diligence in reducing it to practice. An actual reduction to practice in the case of a design for a three-dimensional article requires that it should be embodied in some structure other than a mere drawing.); Kendall v. Searles, 173 F.2d 986, 993, 81 USPQ 363, 369 (CCPA 1949) (Diligence requires that applicants must be specific as to dates and facts.). The work relied upon to show reasonable diligence must be directly related to the reduction to practice of the invention in issue. Naber v. Cricchi, 567 F.2d 382, 384, 196 USPQ 294, 296 (CCPA 1977).
	The examiner will now address the facts shown by Applicant accompanying the declaration to swear behind Benjamin and will apply those facts in light of that set forth above.
	First, the invention is a method for treating autism administering DMSO and MSM in specific concentrations to said subject.  Thus, conception requires facts showing this.  Applicant provides two pieces of evidence.  The first is an “Investigator’s Brochure” dated February 25, 2009.  It is directed towards MSM and DMSO for treating osteoarthritis.  The claimed combination is taught.  However, there is no mention of autism and there cannot be a mention of a concentration of each component for treating autism.  The Investigator’s Brochure does not establish conception of the claimed invention. The second piece of evidence is two emails date September 15, 2009, and September 14, 2009.  The first email indicates: “I have found some new interesting applications of DMSO in combination with another drug in autism.  We are thinking 
	The showing fails to establish conception and it fails to establish reasonable diligence through the critical period for the following reasons.
	There is no evidence or facts that show that DMSO was combined with MSM for treating autism.  Applicant could conceivably have a number of experiments in which DMSO is coupled with other agents.  The only document that actually refers to the combination of DMSO with MSM is directed to treating OA.  Thus, this cannot be accepted as sufficient to show that DMSO and MSM were contemplated as the claimed combination.  
	Second, reasonable diligence is lacking.  The first document shows a combination of MSM and DMSO for treating OA dated February 25, 2009.  The next document is dated September 14, 2009.  The filing of the instant application is March 31, 2010.  It is not clear if Applicant did anything from just prior to October 30, 2009 through March 31, 2010.  This period is a period of 5 months of relative inactivity.  Further, if no action was taken from September 14, 2009 through March 31, 2010, this period is over 7 and ½ months of relative inactivity.  Moreover, if no action other than an email being sent between February 25, 2009, and March 31, 2010, the delay of well over 1 year cannot be said to constitute reasonable diligence.
	As such, Applicant’s showing of facts sufficient to establish conception just prior to Benjamin coupled with reasonable diligence through a constructive reduction to practice are maintained.


Status of the Claims
Claims 1 and 54-72 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 54-72 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Benjamin et al., (US2011/0105623) (priority filing on October 30, 2009), in view of Taylor et al., (US2007/0180544), and in view of Aman et al., “Cognitive Effects of Risperidone in Children with Autism and Irritable Behavior,” Journal of Child and Adolescent Psychopharmacology, Vol 18, Number 3, 2008.
Benjamin teaches that the use of MSM unexpected reduces the unpleasant odor normally associated with DMSO and the combination produced formulations with no perceptible odor after use. See par. 156.  Further, the combination reduced adverse effects such as irritation after administration. See par.’s 157-159.  Gastrointestinal side effects were reduced and skin irritation was reduced depending on whether administration was oral or topical. See par. 159.  Dosage will depend on mode of administration which could range from 6 mg to 25 mg or 50-100 mg daily. See par. 155.  DMSO is described as a well-known nutritional 
Taylor teaches treating autism spectrum disorder by contacting a subject with a compound that inhibits intracellular retention of a neuroligin, wherein that sulfur-containing antioxidant is DMSO. See prior art claims 25 and 28-30; and par. 16.  Administration can be orally or epidermally/locally.  See par. 59.  Compositions can be in the form of a solid or liquid, tablet, powder, emulsion, and more. See par. 64.  Each form can be for sustained or continuous release, as well as rapid infusion, e.g. See par. 65.
Aman teaches risperidone improved performance on a verbal learning task and a cancelation task as well as a spatial memory task with no detrimental effect on cognitive performance. See abstract.  Aman explains in the background: when changes did occur with risperidone, those changes were positive and favored risperidone treatment. See p228, 6th full par.  Aman studied participants as young as 5 years old.  Overall, the results are reassuring to clinicians prescribing risperidone for school children with autistic disorder. See p234, Clinical Implications.  Dosages were ranged from 0.25 mg up to 3.5 mg/day. See p229, Procedures.
The claims ranges taught are optimizable through nothing more than routine experimentation.  The amount of MSM would be used to reduce the odor associated with DMSO, as well as to mitigate side effects.  Further, DMSO is taught by Taylor to treat autism spectrum disorder and Aman explains that risperidone is also known to be used and has been studied for use in treating autistic disorder, specifically in children.  As such, it would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant application to combine the teachings of Benjamin, Taylor, and Aman to administer DMSO, MSM, and M.P.E.P. § 2144.05.  There is a reasonable and predictable expectation of success that DMSO and risperidone would treat autism and that combining MSM with DMSO would have the benefits described by Benjamin in reducing odor and adverse events associated therewith.  When the claimed agents are administered to a subject with autism, they reduction of symptoms of autism would result, absent evidence to the contrary.
Further, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, whether the claimed ranges overlap those taught by the prior art or if they are merely optimized does not appear to presently distinguish administration of the same agents to the same subject population.
As such, no claim is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628